Citation Nr: 0933423	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-18 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for first and second 
residual burn scarring on the face, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 5, 1958 to July 
19, 1958, in the Army National Guard and from July 8, 1960 to 
July 23, 1960, in the Air National Guard.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2007, the Board remanded this case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.

In compliance with the Board's September 2007 remand, the RO 
sent the Veteran  corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that included an 
explanation as to the information or evidence needed to 
establish a disability rating and effective date for the 
claims on appeal, as outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes, 
however, that the Veteran has not received all of the 
required notice for an increased rating claim, as outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Also in compliance with the Board's September 2007 remand, 
the Veteran underwent a VA medical examination.  However, 
this examination did not address the specific questions posed 
in the prior remand, nor did it include the untouched color 
photographs requested.  As the examiner makes no mention of 
receiving the remand and given the brevity of the report and 
its inclusion of an examination of the Veteran's hands 
suggests that the examiner either did not receive a copy of 
the Boards September 2007 remand, or otherwise ignored its 
contents.  Therefore a new examination is necessary to 
address the questions posed in that remand and so they are 
repeated verbatim below.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the Veteran and his 
representative a letter that complies 
with the notification requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The letter should notify 
the Veteran that, to substantiate such 
a claim for an increased rating: 1) he 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
the disability and the effect that 
worsening has on his employment and 
daily life; 2) if the diagnostic code 
under which the claimant is rated 
contains criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied by 
the claimant demonstrating a noticeable 
worsening or increase in severity of 
the disability and the effect of that 
worsening on the Veteran's employment 
and daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 3) the Veteran must be 
notified that, should an increase in 
disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes; and 4) the 
notice must also provide examples of 
the types of medical and lay evidence 
that the claimant may submit (or ask VA 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation.

2.	Schedule the Veteran for a VA scars 
examination for the facial scars.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review 
should be indicated in the examination 
report.  Specifically, the examiner 
should provide the following 
information:

(a)  The examiner should describe the 
size of each facial scar (length and 
width) in inches or centimeters.  For 
each scar, the examiner should report 
whether the surface contour of the scar 
is elevated or depressed on palpation 
and whether the scar is adherent to 
underlying tissue.

(b)  The examiner should also report 
whether the skin of the scar is hypo- 
or hyper-pigmented; whether the skin 
texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.); whether 
the underlying soft tissue is missing; 
and whether the skin of the scar is 
indurated and inflexible.  If any of 
these abnormalities are detected, the 
examiner should report the area/size of 
the abnormality in square inches or 
square centimeters.

(c)  The examiner should indicate 
whether the facial scars cause 
disfigurement with visible or palpable 
tissue loss or gross distortion or 
asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes 
(including eyelids), ears, cheeks, and 
lips).
	
(d)  The examiner should report whether 
there is a frequent loss of covering of 
skin over the scar, if the scar is 
painful on objective examination, and 
whether the scar limits the function of 
the part affected.

Unretouched color photographs of the 
Veteran's scars should be taken and the 
photos should be included with the 
examination report.

A complete rationale should be provided 
for any opinion given.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason(s) why.

3.	Thereafter, the RO should readjudicate 
the Veteran's claims. If the benefit 
sought on appeal remains denied, the 
veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.

Then, if indicated, this case should be 
returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


